Case 1:18-cv-10556-RMB-JS Document 28 Filed 03/05/21 Page 1 of 1 PageID: 197
                                                            [Dkt. No. 25]


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

   KELI HUNTER,
                                                           Civil Action
   Plaintiff,                                              No. 18-cv-
                                                           10556 (RMB/JS)
         v.

   BETTER SPEECH AND FEEDING CENTER, INC.; and             ORDER
   SPEECH PATH SERVICES, LLC; and
   MELISSA MILES, as the Corporate Alter Ego

   Defendants.



BUMB, District Judge

      THIS MATTER comes before the Court upon Plaintiff Keli

Hunter’s Motion for Default Judgment [Dkt. No. 25]; and

     For the reasons set forth in the accompanying Opinion of

the same date,

     IT IS on this 5th day of MARCH 2021, hereby

     ORDERED that Plaintiff Keli Hunter’s Motion for Default

Judgment is GRANTED as to Defendants Speech Path Services, Inc.,

and Melissa Miles in the amount of $9,210.00; and it is further

     ORDERED that Plaintiff’s Motion for Default Judgment is

DENIED without prejudice as to Defendant Better Speech and

Feeding Center, Inc.




                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE

                                     1
